Citation Nr: 0005159
Decision Date: 07/21/00	Archive Date: 09/08/00
ELWOOD L. FOGLEMAN


DOCKET NO.  93-09 460	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



ORDER


     The following corrections are made in a decision issued by the Board in this case on February 28, 2000:

    At the top of each page of the decision, the claims folder number noted as 
C 25 404 044 should be C 25 404 944.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




Citation Nr: 0005159	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  93-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to September 
1987.  


FINDINGS OF FACT

1.  Service connection is in effect for glaucoma, Raynaud's 
phenomenon, chip fracture of the right little finger, 
postoperative gastric resection with hiatal hernia and scar 
of the left knee and postoperative meniscectomy; his combined 
disability rating is 50 percent.  

2.  The veteran has a Bachelor's degree in liberal arts 
earned while serving on active duty, and has been employed 
since January 1991, first as a VA employee, then as an 
employee of the State of Oregon's Department of Corrections. 

3.  The veteran has overcome the effects of an impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests, is 
successfully maintaining such employment, and has a history 
of current, stable continuous employment.  


CONCLUSION OF LAW

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, is 
not warranted.  38 U.S.C.A. §§ 3100, 3101(1), 3102(1)(A); 
38 C.F.R. §§ 21.40, 21.51(e)(f).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran served on active duty from 1967 to 1987.  He 
currently seeks Chapter 31 vocational rehabilitation benefits 
for a program of education that would enable him to earn a 
Master's degree in criminal justice.  The record reflects 
that in November 1987 service connection was granted for 
glaucoma, Raynaud's phenomenon, chip fracture of the right 
little finger, postoperative gastric resection with hiatal 
hernia and scar of the left knee and postoperative 
meniscectomy; his combined disability rating was 10 percent.  
The combined rating was eventually increased to 50 percent, 
effective October 1987.  In May 1989 he filed a claim seeking 
to establish entitlement to vocational rehabilitation 
benefits, and in January 1990 a counseling psychologist 
concluded the veteran had a serious employment handicap and 
that it would require special efforts to make him employable; 
the counseling psychologist also noted that the veteran was 
unemployed.  The psychologist concluded that the veteran was 
approved to begin a computer programming undergraduate course 
in January 1990 in Wyoming.  The record reflects that the 
veteran continued in that program until July 1990, when he 
discontinued attendance and indicated he would be moving to 
Oregon, where he wanted to continue training at Southern 
State College.  He indicated in his substantive appeal that 
in September 1990 he moved from Wyoming to Oregon, and was 
unable to enroll in Southern State College because of 
problems encountered in obtaining copies of his undergraduate 
transcripts, as his undergraduate coursework was done through 
many different educational institutions.

In December 1991 the veteran met with a counseling 
psychologist at the RO.  A VA Form 28-1902b, Counseling 
Record-Narrative Report, dated in December 1991 reflects that 
the veteran had moved to Oregon from Wyoming, and had 
obtained employment at a VA facility.  He inquired of the 
counseling psychologist regarding completing a computer 
science program, and indicated that his service-connected 
disabilities prevent him from returning to work in criminal 
justice, which is the type of work he performed while on 
active duty.  The counseling psychologist reported that the 
veteran declined to complete the evaluation since it appeared 
he was ineligible for vocational rehabilitation because he 
was employed in a position that was appropriate.  Another VA 
Form 28-1902b dated in September 1992 reports the veteran's 
history, and concludes that, even though it was concluded by 
the counseling psychologist in Wyoming that the veteran had a 
serious employment handicap, the current evidence showed that 
the veteran had obtained and retained stable employment for 
two years.  She added that the veteran had offset the impact 
of his disability by finding suitable employment and no 
longer had a handicap under 38 C.F.R. § 21.51(f)(2)(iii).  

In late September 1992 the RO advised the veteran that it had 
concluded he was ineligible for vocational rehabilitation 
benefits, as he had acquired gainful employment that did not 
aggravate his service-connected disability.  The veteran 
expressed disagreement with that decision, and requested a 
hearing, as well as a copy of the regulation cited as the 
basis for the denial.  He was provided a copy of the 
regulation as an attachment to a letter dated in December 
1992.  A Statement of the Case (SOC) dated in January 1993 
was furnished in which the bases for the denial were 
explained.  In March 1993 the veteran filed a VA Form 1-9, 
Appeal to Board of Veterans' Appeals, in which he asserted 
that he was told by VA personnel in 1989 that his Chapter 34 
educational assistance benefits would be "transferred" to 
the vocational rehabilitation program, but that December 31, 
1989, the Chapter 34 program was "dissolved" by Congress.  
In his substantive appeal he reported that in December 1991 
he met with a counseling psychologist on two occasions and 
was told that he would not receive vocational rehabilitation 
because he was employed; he did not receive written 
confirmation of that decision until November 1992.  He also 
asserted that, contrary to the information set out in the 
SOC, he did not decline to complete the evaluation in 
December 1991.  The veteran added that he believed he was 
wronged by the VA when it removed 38 months of education 
benefits that he was entitled to under Chapter 34.  He added 
that he was seeking additional training so that he could 
return to the field of criminal justice, and that his current 
VA employment was not consistent with his abilities, 
aptitudes and interests.  He further argued that the law does 
not specifically prohibit a veteran who is employed from 
participating in vocational rehabilitation.  Finally, he 
contended that his employability is impaired by his service-
connected disabilities, which required hospitalization on 
three occasions since he began employment with VA.  

A hearing was held before a counseling psychologist in March 
1993, at which the veteran asserted he believed he was 
entitled to 38 months of education under Chapter 34, but that 
VA wrongly took those away from him.  He added that he 
believed he was currently underemployed, and that the intent 
of the vocational rehabilitation program was not met because 
he did not believe he was at that time in an occupation that 
was consistent with his abilities, aptitudes and interests.  
He pointed out that while living in Wyoming it was determined 
by VA that he was eligible for vocational rehabilitation, and 
that he should not be punished now because he was employed.  
He added that while he was working for VA he was hospitalized 
on three occasions for treatment of his gastrointestinal 
disorder, and argued that his service-connected disabilities 
and his level of education impaired his employability.  
Finally, the veteran argued that he thought it inappropriate 
for his case to be considered again by the same counseling 
psychologist who first denied the claim.  

The claims folder was forwarded to the Board for appellate 
consideration, but was returned to the RO for additional 
development in December 1994.  The claims folder was again 
sent to the Board in August 1996, and was remanded in January 
1997 to afford the veteran the opportunity for a hearing 
before a traveling Member of the Board.  A hearing was held 
before the undersigned in August 1997.  The veteran repeated 
his assertions that, although he was still working for the 
VA, when he applied for VA benefits he was working as a GS-7 
as an incentive therapy coordinator at the White City VA 
Domiciliary and knew that he was underemployed, but as he had 
been unemployed for more than two years he took the job 
anyway.  He was promoted to a GS-9, and then to a GS-10, when 
he was a vocational rehabilitation specialist.  He left that 
position in October 1996.  He indicated he was confused about 
why he was not permitted to use Chapter 34 benefits, and 
again expressed displeasure with the fact that the counseling 
psychologist who first denied his claim was permitted to 
continue to be involved in the decisionmaking process.  He 
added that he thought the educational benefits he had in 
Wyoming should have transferred with him to Oregon.  He 
testified that he was currently employed in the field in 
which he worked during service, and had been an investigator 
for the Oregon Department of Corrections for nine months.  He 
added that he believed additional education consisting of a 
Master's degree in criminal justice would enhance his 
employment opportunities, and that his service-connected 
disabilities impair his employment options.  His service-
connected disabilities caused him to miss two to three months 
of work during the six-year period he worked for VA, but he 
had missed no work due to illness in his current position.  
He stated that he is 48 years of age, and that his service-
connected disabilities will worsen and might cause him to 
lose his current employment, so he would like to obtain 
additional training to better his chances of obtaining a 
supervisory position that would entail working indoors.  He 
explained that he found a Master's degree program that he 
could complete while taking a leave of absence from his 
current employment.  Finally, he expressed frustration that 
VA personnel in Wyoming and Oregon handled his case so 
differently, when the only difference as far as he was 
concerned was the fact that in Oregon he "found a simple job 
" with VA.  Additional evidence submitted at that hearing 
included a statement that added that he had co-workers at VA 
who were allowed to pursue educational benefits under Chapter 
31 even while maintaining employment.  The evidence included 
the assertion that his employability was impaired when 
evaluated by the Oregon VA personnel, as his service-
connected disabilities required hospitalization "on numerous 
occasions."  

A July 1998 note to the file from a VA counseling 
psychologist reported the veteran was in the RO to discuss 
his case on that date.  He indicated he was very pleased with 
his current job as an investigator with internal affairs for 
the state of Oregon's Department of Corrections, and that 
this was the work he wanted to do when he applied for 
vocational rehabilitation in 1992.  His current annual salary 
was $50,000, and he agreed that he did not need vocational 
rehabilitation at that time.  He indicated that instead of 
vocational rehabilitation, he wanted to restore the "GI Bill 
benefits" he had lost so he could pursue further education.  

A VA Form 119, Report of Contact, dated in October 1998, 
indicated the veteran stated he had appealed the denial of 
vocational rehabilitation benefits, had had a travel Board 
hearing in August 1997, had last spoken with VA personnel 
about his claim in July 1998, and wanted to know the status 
of his "hearing."  In March 1999 a Supplemental Statement 
of the Case was prepared and furnished to the veteran in 
which it was explained that his claim remained denied because 
there was no unmistakable error in fact or law, nor had new 
and material evidence been submitted that justified a change 
in the prior determination.  Correspondence reviewing the 
chronology of this claim and expressing dissatisfaction with 
the length of time it had taken to date to adjudicate this 
claim, dated in December 1998, addressed to VA's Secretary, 
was reviewed by a counseling psychologist and the Acting 
Director of the RO, who responded to the veteran in September 
1999 by advising him that the claims folder was about to be 
sent to the Board for appellate consideration.  The veteran 
was notified in October 1999 that his claims folder would be 
sent to the Board, and written argument was submitted on his 
behalf by his representative at the Board.  In November 1999 
the veteran was provided a copy of the transcript of the 
August 1997 hearing before the undersigned.  Correspondence 
from the veteran, dated in January 2000, expressed the 
veteran's continuing dissatisfaction with the length of time 
that has passed since he first filed this claim.  That 
correspondence was forwarded to the Board, and has been 
associated with the claims folder.  


Applicable Laws and Regulations
The purpose of the vocational rehabilitation training program 
pursuant to Chapter 31, Title 38, United States Code, is to 
enable veterans with service-connected disabilities to become 
employable to the maximum extent feasible and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100.  A person 
is entitled to a rehabilitation program under Chapter 31 if 
he has a service-connected disability rated 20 percent or 
more disabling and is found by the Secretary to be in need of 
rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102(1)(A); 38 C.F.R. § 21.40.  A person may 
also be entitled to vocational rehabilitation if he has a 
service-connected disability rated 10 percent disabling and 
has been found to be in need of rehabilitation because of a 
serious employment handicap.  38 U.S.C.A. § 3102(2).  The 
phrase "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain or retain employment 
consistent with such veteran's abilities, aptitudes and 
interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  
Impairment is defined as a restriction on employability 
caused by disabilities and negative attitudes toward them, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  

An employment handicap does not exist when any of the 
following conditions is present:  (i)  The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
The veteran's employability is impaired, but his service-
connected disability does not materially contribute to the 
impairment of employability; or (iii) The veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).  The veteran's abilities to obtain or retain 
employment are not impaired if he or she has a history of 
current, stable continuous employment.  38 C.F.R. 
§ 21.51(e)(2), (3).  

Previously, and during the pendency of this claim, the U.S. 
Court of Appeals for Veterans Claims (Court) (prior to March 
1, 1999, titled the U.S. Court of Veterans Appeals) had set 
aside as exceeding the statutory requirements the provisions 
of 38 C.F.R. § 21.51 that required a causal nexus between a 
service-connected disability and "an employment handicap."  
Davenport v. Brown, 7 Vet. App. 476 (1995).  See also Wilson 
v. Brown, 7 Vet. App. 542 (1995).  However, the statute was 
revised to add a requirement that a service-connected 
disability must contribute in substantial part to a veteran's 
employment handicap.  38 U.S.C.A. § 3101(1) (1999).  In this 
case neither the RO's nor the Board's decision regarding 
entitlement to Chapter 31 benefits is premised on the 
assumption that the appellant's service-connected disability 
must materially contribute to the impairment of 
employability.  In addition, the Court's decision in 
Davenport did not eliminate the requirement, derived from 
statute, that the appellant be impaired in his ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes and interests.  Accordingly, the change 
in law need not be addressed specifically in this decision.  


Analysis
The veteran asserts that he should have continued to receive 
vocational rehabilitation benefits under Chapter 31 after he 
moved from Wyoming to Oregon.  The Board recognizes that in 
this case the veteran experiences impairment of earning 
ability, as illustrated in part by his 50 percent disability 
rating.  Overall, however, the record reveals that he has 
maintained employment since January 1991 in spite of the 
impairment due to his various disabilities.  

The veteran has a Bachelor's degree.  When he first filed a 
claim for vocational rehabilitation benefits in 1989 he was 
unemployed and living in Wyoming, and had been unemployed for 
some time.  It was determined at that time that he had an 
employment handicap, and that vocational rehabilitation was 
required to enable him to obtain and retain employment.  A 
program of education in the field the veteran identified as 
one that interested him, computer science, was commenced, but 
just eight months later was discontinued by the veteran 
because in September 1990 he moved to Oregon, away from the 
learning institution at which he was attending classes.  When 
he stopped attending school in Wyoming he stopped receiving 
Chapter 31 benefits, and he did not object to that 
discontinuance.  

He explained that he tried unsuccessfully to obtain 
transcripts of his undergraduate coursework so that he could 
complete an application for admission to another learning 
institution in Oregon, and to date has not indicated that he 
was ever able to obtain those transcripts.  He testified that 
in January 1991 he started working for VA in Oregon.  When he 
applied for vocational rehabilitation benefits in December 
1991 he had been employed for almost one year, and the record 
reflects that he is still employed, although in a different 
position with the State of Oregon, and has apparently been 
continuously employed since January 1991.  

The Board has considered the veteran's assertion that he 
should not be denied vocational rehabilitation benefits 
because he was willing to take a position in January 1991 for 
which he was overqualified.  The record reveals that he was 
able to meet the demands of that occupation, and in fact 
shows that he was promoted through the ranks, and only ceased 
that employment when he secured a position with the State of 
Oregon's Department of Corrections.  Although the veteran has 
argued that his service-connected disabilities impaired his 
employability during the period he worked for VA, the 
evidence of record reflects that he was accomplishing the 
tasks required of him as a VA employee, as he was, by his own 
account, quickly promoted.  Evidence is lacking that would 
tend to show that from January 1991 the veteran's overall 
disability resulted in an inability to prepare for, obtain or 
retain employment consistent with his abilities, aptitudes 
and interests.  Rather, following the period in Wyoming 
during which he was unemployed and in receipt of vocational 
rehabilitation benefits, he demonstrated an ability to obtain 
and maintain employment in an occupation that was consistent 
with such factors.  The veteran's references to disability 
and its impact on his ability to perform his duties are vague 
and are not supported by the record.  

With regard to the existence of a current employment 
handicap, the veteran asserted that his Bachelor's degree was 
in Liberal Arts, and was not a degree that rendered him 
employable in the field of criminal justice, where he 
believed a Master's degree was required for him to obtain a 
position comparable to the one he had in service.  However, 
the record reflects that as of August 1997 he had been 
employed in a position for nine months with Oregon's 
Department of Corrections.  In July 1998 he indicated he was 
happy with his current job, and that it was comparable to the 
position he held in service.  He also reported that he 
believed he still required a Master's degree to remain 
competitive as he advanced in age.  The Board emphasizes that 
the basic premise of vocational rehabilitation under Chapter 
31 is to provide services to veterans in order that they may 
become employable and maintain suitable employment.  
38 U.S.C.A. § 3100.  Impairment in such ability is 
illustrated by a finding that the veteran has an employment 
handicap.  Clearly, the veteran in this case was capable of 
obtaining and maintaining suitable employment, and was doing 
so at the time he met with a counseling psychologist in 
December 1991 and in July 1998.  The veteran's choice to 
obtain employment in the field of criminal justice was a 
preference, and the limitation of his education in this 
regard does not amount to an employment handicap.  

In this case, although there was a time when the record did 
support a finding that an employment handicap existed, and 
that during that period the veteran received Chapter 31 
benefits, the veteran terminated that training program of his 
own volition, then was unable to enroll in a different 
educational institution for reasons that did not involve VA.  
Shortly after terminating the training program the veteran 
obtained and maintained suitable, stable employment.  When he 
reapplied for Chapter 31 benefits in Oregon, as evidenced by 
the veteran's personal testimony he was successfully 
accomplishing the tasks required of him as a VA employee, and 
later as an employee of Oregon's Department of Corrections.  
In light of the fact that the veteran has obtained and 
maintained suitable, stable employment, he is not entitled to 
Chapter 31 vocational rehabilitation benefits.  38 U.S.C.A. 
§ 3100, 3101(1), 3102(1)(A); 38 C.F.R. § 21.51(e)(f). 


ORDER

Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals







 

